In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings *380County (Dabiri, J.), dated June 28, 2001, which denied their motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendants and against them on the issue of liability as against the weight of the evidence.
Ordered that the order is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129, 134). Great deference is accorded to the fact-finding function of the jury, and determinations regarding the credibility of witnesses are for the trier of fact, which had the opportunity to see and hear the witnesses (see Corcoran v People’s Ambulette Serv., 237 AD2d 402, 403; Hernandez v Carter & Parr Mobile, 224 AD2d 586, 587). A review of the evidence in this case demonstrates that the verdict in the defendants’ favor was based on a fair interpretation of the evidence. Consequently, the verdict should not be disturbed (see Cohen v Hallmark Cards, supra; Nicastro v Park, supra).
The plaintiffs’ remaining contentions are without merit. Smith, J.P., Schmidt, Adams and Cozier, JJ., concur.